USCA11 Case: 21-13115    Date Filed: 07/07/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13115
                Non-Argument Calendar
                ____________________

MARIA LETICIA GONZALEZ-ALONZO,
NORMAN MIGUEL FLORES-GONZALEZ,
JORGE LUIS FLORES-GONZALEZ,
ARIEL SAID FLORES-GONZALEZ,
                                                  Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                  Respondent.
USCA11 Case: 21-13115            Date Filed: 07/07/2022       Page: 2 of 6




2                         Opinion of the Court                    21-13115

                       ____________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                      Agency No. A202-027-102
                      ____________________

Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Maria Gonzalez-Alonzo and her three children, Norman,
Jorge, and Ariel (“Petitioners”), petition for review of the order by
the Board of Immigration Appeals (“BIA”) denying Petitioners’
claim of ineffective assistance of counsel.1 No reversible error has
been shown; we deny the petition.
       Petitioners, natives and citizens of Honduras, entered the
United States in June 2014, without admission or inspection. Peti-
tioners were charged as removable and later conceded removabil-
ity.
      In September 2016, Petitioners applied for asylum, for with-
holding of removal, and for relief under the Convention Against



1 In the same order, the BIA also affirmed the Immigration Judge’s decision
denying Petitioners’ applications for asylum, for withholding of removal, and
for relief under the Convention Against Torture. On appeal, Petitioners aban-
don expressly any challenge to the IJ’s and the BIA’s merits-based denial of
their applications for relief.
USCA11 Case: 21-13115            Date Filed: 07/07/2022         Page: 3 of 6




21-13115                  Opinion of the Court                               3

Torture (“CAT”). 2 Petitioners sought relief based on membership
in a particular social group identified as “Honduran mother of mil-
lennial boys” or “Honduran mother of millennial boys who have
been solicited for recruitment by criminal organizations.”
        Briefly stated, Petitioners sought relief based on their fear of
future persecution by gang members who wanted to recruit Ma-
ria’s two teenaged sons, Norman and Jorge. At the removal hear-
ing, Maria testified that the gang tried to recruit Norman and Jorge
to deliver packages of drugs. Norman then testified that he and
Jorge were targeted by gang members because -- as members of the
Church of Jesus Christ of Latter-Day Saintes -- he and his brother
dressed nicely and would not be stopped by the police. At the end
of the hearing, Petitioners’ lawyer moved to amend the asylum ap-
plications filed by Norman and by Jorge to include “religion” as a
basis for persecution. The Immigration Judge (“IJ”) granted the
motion.
       The IJ denied Petitioners’ applications for relief. The IJ
found no nexus between Petitioners’ mistreatment by gang mem-
bers and a protected ground. The IJ explained that the gang mem-
bers wanted to recruit Norman and Jorge to enhance their ranks
and to further the gang’s criminal enterprise. That Norman and


2 The September 2016 application listed Maria as the lead petitioner and listed
Norman, Jorge, and Ariel as riders. Norman, Jorge, and Ariel later filed their
own individual applications for asylum, for withholding of removal, and for
CAT relief.
USCA11 Case: 21-13115        Date Filed: 07/07/2022     Page: 4 of 6




4                      Opinion of the Court                21-13115

Jorge were church members and were dressed in a certain way be-
cause they were going to church was “incidental” to the gang’s mo-
tivations, not the “main reason or even one of the main reasons”
why the gang targeted Norman and Jorge.
        Petitioners appealed to the BIA. In pertinent part, Petition-
ers argued that their lawyer rendered ineffective assistance by fail-
ing to file an asylum application within the one-year deadline and
by failing to present adequately Petitioners’ religion-based claims
for relief.
       The BIA adopted and affirmed the IJ’s decision denying Pe-
titioners asylum, withholding of removal, and CAT relief. The BIA
then rejected Petitioners’ ineffective-assistance-of-counsel claim.
The BIA determined that Petitioners failed to show prejudice re-
sulting from their lawyer’s purported errors.
       We review only the decision of the BIA, except to the extent
the BIA adopts expressly the IJ’s decision. See Gonzalez v. U.S.
Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). We review de novo
the BIA’s legal conclusions. See id. We review fact determinations
under the “highly deferential substantial evidence test” whereby
we “must affirm the BIA’s decision if it is ‘supported by reasonable,
substantial, and probative evidence on the record considered as a
whole.’” See Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.
2004) (en banc).
    While applicants in civil removal proceedings have no Sixth
Amendment right to counsel, applicants who have retained
USCA11 Case: 21-13115         Date Filed: 07/07/2022    Page: 5 of 6




21-13115               Opinion of the Court                         5

counsel are entitled to effective assistance of that counsel under the
Fifth Amendment’s Due Process Clause. Dakane v. U.S. Att’y
Gen., 399 F.3d 1269, 1273 (11th Cir. 2004). To establish ineffective
assistance of counsel, an applicant must show that his lawyer’s per-
formance “was deficient to the point that it impinged upon the fun-
damental fairness of the hearing such that the [applicant] was una-
ble to reasonably present his . . . case.” Id. at 1274.
        The applicant must also demonstrate that his lawyer’s defi-
cient performance prejudiced his case. Id. To demonstrate preju-
dice, the applicant must show that his lawyer’s performance was
“so inadequate that there is a reasonable probability that but for the
attorney’s error, the outcome of the proceedings would have been
different.” Sow v. U.S. Att’y Gen., 949 F.3d 1312, 1318 (11th Cir.
2020); Dakane, 399 F.3d at 1274. An applicant can establish preju-
dice by making a prima facie showing that he was eligible for the
relief sought. See Dakane, 399 F.3d at 1274-75.
        The record supports the BIA’s determination that Petition-
ers failed to show that they were prejudiced by their lawyer’s fail-
ure to file timely an asylum application. Although the IJ questioned
the timeliness of Petitioners’ asylum application, the IJ made no
finding on timeliness. Instead, the IJ heard testimony and consid-
ered the evidence introduced in support of Petitioners’ asylum
claim. The IJ then denied Petitioners’ asylum claim on the merits.
       Petitioners also contend that their lawyer performed defi-
ciently by failing to assert Petitioners’ religion-based claim earlier
in the removal proceedings. As a result, Petitioners say their
USCA11 Case: 21-13115        Date Filed: 07/07/2022    Page: 6 of 6




6                      Opinion of the Court               21-13115

lawyer failed to develop adequately the evidence and argument
supporting that claim. Petitioners, however, have identified no ad-
ditional evidence or testimony that (if introduced) would have
likely changed the IJ’s determination that the gang’s recruitment
efforts were not motivated by Petitioners’ religion. The record
supports the BIA’s determination that Petitioners showed no rea-
sonable probability that -- but for their lawyer’s alleged deficient
performance -- they would have prevailed on their religion-based
asylum claim.
        Petitioners have demonstrated no prejudice resulting from
their lawyer’s alleged deficient performance. We deny the petition.
      PETITION DENIED.